Dismiss and Opinion Filed August 27, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00789-CV

       FRANCES DAMON BRIGGS AND JOHN D. BRIGGS, Appellants
                              V.
   US NATIONAL BANK ASSOCIATION AS TRUSTEE FOR J.P. MORGAN
MORTGAGE ACQUSITIONS CORP. 2005-OPT1, ASSET BACKED PASS-THROUGH
             CERTIFICATES, SERIES 2005 OPT1, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01569

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright


       Frances and John Briggs appeal the trial court's order permitting foreclosure of a home

equity lien. Upon review of the clerk's record, it appeared that the order appealed was not an

appealable order. By letter dated July 30, 2015, we notified the parties that we questioned our

jurisdiction over the appeal and requested jurisdictional briefing from the parties. To date we

have received no response to our jurisdictional inquiry. Accordingly, we address our

jurisdiction sua sponte, as we must. M.O. Dental Lab. v. Rape, 139 S.W.3d 671, 673 (Tex.

2004) (per curiam).

       Appellate courts may review only final judgments or interlocutory orders specifically

made appealable by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
Rule 736 provides the procedure for obtaining a court order, when required, to allow foreclosure

of a lien containing a power of sale. TEX. R. CIV. P. 735.1. Rule 736.8(c) specifically provides

that an order granting or denying an application under rule 736 “is not subject to a motion for

rehearing, new trial, bill of review, or appeal” and must be challenged in a separate, independent,

original proceeding in a court of competent jurisdiction. See TEX. R. CIV. P. 736.8(c); see also

Moir v. JP Morgan Chase NA, No. 05–14–00899–CV, 2014 WL 6808668, at *1 (Tex. App.—

Dallas Dec. 4, 2014, no pet.) (mem. op.) (dismissing appeal for want of jurisdiction); Pittman v.

Fed. Nat'l Mortg. Ass'n, No. 05–14–00853–CV, 2014 WL 4207154, at *1 (Tex. App.—Dallas

Aug. 26, 2014, no pet.) (mem. op.) (same). Here, the trial court’s order granted foreclosure

under rule 735 of the Texas Rules of Civil Procedure. The appeal is precluded by rule

736.8(c). See TEX. R. CIV. P. 736.8(c). The Legislature has provided appellant a means for

challenging the trial court's order, but that exclusive means is an original proceeding in a court of

competent jurisdiction rather than an appeal to this Court. Because appellant challenges an

unappealable order, we have no jurisdiction over the appeal.

       Accordingly, we dismiss this appeal for want of jurisdiction.




150789F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FRANCES DAMON BRIGGS AND JOHN                      On Appeal from the 116th Judicial District
D. BRIGGS, Appellants                              Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-01569.
No. 05-15-00789-CV         V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
US NATIONAL BANK ASSOCIATION                       participating.
AS TRUSTEE FOR J.P. MORGAN
MORTGAGE ACQUSITIONS CORP.
2005-OPT1, ASSET BACKED PASS-
THROUGH CERTIFICATES, SERIES
2005 OPT1, Appellee

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee US NATIONAL BANK ASSOCIATION AS TRUSTEE
FOR J.P. MORGAN MORTGAGE ACQUSITIONS CORP. 2005-OPT1, ASSET BACKED
PASS-THROUGH CERTIFICATES, SERIES 2005 OPT1 recover its costs of this appeal from
appellants FRANCES DAMON BRIGGS AND JOHN D. BRIGGS.


Judgment entered this 27th day of August, 2015.




                                             –3–